Citation Nr: 0524989	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-07 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


FINDING OF FACT

The veteran's right hip disability is manifested by 
limitation of motion, chronic intense pain, and occasional 
numbness.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for 
degenerative joint disease of the right hip have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003-5252, 5253 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

The VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him. In a letter dated in 
January 2002, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In this case, although the VCAA notice letter that provided 
to the veteran does not specifically refer to the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The January 2002 letter in effect 
advised the veteran to let VA know if there is any other 
evidence or information that he thought would help support 
his claim. In addition, the personal hearing he attended in 
April 2005 advised him of the opportunity to submit any 
evidence at his disposal to support his claim.  

It is noted that the original rating decision on appeal was 
in June 2002.  Notice fully complying the provisions of the 
VCAA was provided to the veteran in January 2002.  Therefore, 
the veteran received proper VCAA notice prior to the initial 
rating decision denying his claim.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.                § 
3.159(c).  In this case, the RO has obtained all available 
post-service VA and private medical records identified by the 
veteran, and scheduled an examination in April 2002.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R.                § 3.159(c)(4). 


Factual Background

In June 1987, the RO held that service connection was 
warranted for bursitis, right greater trochanter.  The 
veteran's disability was assigned a noncompensable 
evaluation.  

In June 2001, the veteran submitted the current claim for an 
increased disability rating.  In April 2002, the veteran was 
scheduled for a VA examination.  Subjective complaints 
included pain; however, the veteran stated he felt he could 
live with the pain.  He also claimed that the right hip 
grated and that he felt he had lost some endurance.  The 
veteran denied any locking and he had no internal prosthesis.  
Movement of the right hip caused the veteran pain in his 
back.  Rotary motion of the hip seemed to be quite good, but 
it also hurt his back.  When he rotated the hip the examiner 
could not feel any grating in the trochanter.  The examiner 
could also find no tenderness in the trochanter.  Range of 
motion studies revealed flexion to 140 degrees; and abduction 
to 15 degrees, with symptoms mostly in the back.  Adduction 
was, maybe, to 18 degrees, with symptoms.  External rotation 
was to 50 degrees.  The examiner could not evaluate internal 
rotation because it bothered the veteran's back.  The 
examiner noted that the emotional overlay of the back pain 
made examination of the right hip difficult.  The examiner 
diagnosed the veteran as having minimal degenerative joint 
disease of the right hip; he was unable to find evidence of 
bursitis in the right trochanter.

In July 2002, the RO held that 10 percent disability rating 
was warranted for degenerative joint disease, right hip, 
formerly rated as bursitis, right trochanter.  The veteran 
duly appealed.  

In May 2003, VA treatment records reveal that the veteran 
presented with complaints of numbness in his legs and 
falling, and pain in the right hip. 

In April 2005, the veteran testified at a Travel Board 
hearing.  The veteran testified that he was unemployed and 
that his right hip disability affects his employment. 
Additionally, the veteran testified that he has a history of 
his hip coming out of its socket; his legs have also gone 
numb and he has fallen.  He also stated that he has constant 
intense pain in his right hip, and when he is not moving the 
hip is numb.  Essentially, the veteran's primary hip 
complaint was pain.  


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  More recently, however, the Court determined 
the above rule is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

The veteran's service-connected degenerative joint disease, 
right hip, formerly rated as bursitis, right trochanter, are 
rated by analogy to Diagnostic Code 5003 for degenerative 
arthritis.  Under this code, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 20 percent rating is warranted with 
x-ray evidence of involvement of 2 or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  A 10 percent rating is 
assigned with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.   These ratings 
are not to be combined with ratings based on limitation of 
motion.   38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

In this case, the Board finds it appropriate to rate the hip 
joint under the appropriate limitation of motion code in view 
of examination findings showing limitation of motion in some 
of the joints as well as objective evidence of painful 
motion.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  Moreover, it is the intent of the Schedule 
for Rating Disabilities (Part 4) to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  38 C.F.R. § 4.59

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

Pursuant to Diagnostic Code 5251 for limitation of extension 
of the thigh, a maximum 10 percent rating is assigned for 
extension limited to 5 degrees.

Under Diagnostic Code 5252 for limitation of flexion of the 
thigh, a 10 percent evaluation is warranted for flexion 
limited to 45 degrees, a 20 percent evaluation is warranted 
for flexion limited to 30 degrees and a 30 percent evaluation 
is warranted for flexion limited to 20 degrees.  For a 40 
percent evaluation, flexion must be limited to 10 degrees.

Under Diagnostic Code 5253 for impairment of the thigh, a 10 
percent evaluation is warranted for limitation of rotation 
of, cannot toe-out more than 15 degrees, affected leg; 
limitation of adduction of, cannot cross legs.  A 20 percent 
evaluation is warranted for limitation of abduction of, 
motion lost beyond 10 degrees.

Normal hip flexion is from 0 to 125 degrees and normal 
abduction is from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, 
Plate II.


Analysis

Based on a strict adherence to the criteria under Codes 5252 
or 5253 for limitation of motion of the thigh, the veteran's 
right hip disability does not warrant a disability evaluation 
in excess of 10 percent.  Upon examination, in April 2002, 
the veteran's extent of flexion was to 140 degrees, rotation 
was to 50 degrees, abduction was to 15 degrees; and adduction 
was to 18 degrees.  These findings do not meet the criteria 
for a rating in excess of 10 percent under Diagnostic Codes 
5252 and 5253.

However, the Board in considering 38 C.F.R. §§ 4.40 and 4.45 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain finds that an 
extra 10 percent disability rating is in order for the right 
hip. DeLuca, 8 Vet. App. at 206-07.  In that regard, the 
veteran does experience objective pain on motion of the right 
hip, specifically noted by the April 2002 VA examiner.  This 
examiner stated that the veteran had pain in the right hip 
upon abduction, and adduction.  Additionally, the examiner 
could not evaluate the veteran's internal rotation of the hip 
because of pain.  The veteran also testified at an April 2005 
travel board hearing that he experiences constant intense 
pain in hip and that he had a history of having his hip come 
out of its socket.  It is in view of this pain and associated 
functional loss that a 20 degree evaluation is warranted for 
the right hip under Diagnostic Code 5252.  A higher 
evaluation is not warranted in view of the veteran's actual 
minimal limitation of motion.

The Board also finds that a higher or additional evaluation 
is not assignable under any other potentially applicable 
diagnostic code, as there is no evidence that the right hip 
disability has resulted in, or in disability comparable to, 
ankylosis (Diagnostic Code 5250), flail joint (Diagnostic 
Code 5254) or impairment of the femur (Diagnostic Code 5255).

The benefit of the doubt is resolved in the veteran's favor 
to the extent indicated. 38 U.S.C.A. § 5107.


ORDER

A 20 percent  disability rating for service-connected 
degenerative joint disease, right hip, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.


	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


